Citation Nr: 1630171	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  13-16 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral arm disorder.  

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for residuals of a head injury.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for a psychiatric disorder.

7.   Entitlement to service connection for a disability manifested by trembles, to include as secondary to a psychiatric disorder.

8.  Entitlement to service connection for a back disorder, to include as secondary to right and left knee disorders.

9.  Entitlement to service connection for a left knee disorder, to include as secondary to a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) in the United States Marine Corps Reserve (USMCR) from July 1974 to March 1975.  Thereafter, he had additional service in the USMCR.

This matter is before the Board of Veterans' Appeals (Board) on appeal from November 2011 to March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In March 2016, the appellant testified at a Board videoconference hearing before the undersigned.  A copy of the hearing transcript is of record.  The Appellant was granted a 60-day abeyance period for the submission of additional evidence to support his claims.  He thereafter submitted additional medical evidence with a waiver of initial RO consideration of such evidence.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems.

The issue of entitlement to service connection for a bilateral arm disorder is decided herein.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

During the March 2016 Board hearing, prior to the promulgation of the Board's decision in the appeal, the Appellant withdrew his appeal with respect to the issue of entitlement to service connection for a bilateral arm disorder.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal for the issue of entitlement to service connection for a bilateral arm disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The VCAA applies in the issue addressed in this decision.  However, as the appellant has withdrawn this issue on appeal, as discussed below, no further discussion of VA's duty to notify and assist is necessary. 

An appellant may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal.  38 U.S.C.A. §§ 7104, 7105(d). 

During the March 2016 Board hearing, the appellant withdrew his appeal with respect to the issue of entitlement to service connection for a bilateral arm disability.  See 38 C.F.R. § 20.204.  Given the appellant's clear intent to withdraw his appeal in this matter, further action by the Board on this issue would not be appropriate.  38 U.S.C.A. § 7105.


ORDER

The appeal with respect to the issue of entitlement to service connection for a bilateral arm disorder is dismissed.


REMAND

First, remand is required to obtain verification of the appellant's dates of service.  The appellant's DD Form 214 shows that he served on active duty for training in the USMCR from July 1974 to March 1975.  It was noted that this was not a final discharge; his terminal date of reserve obligation was noted to be June 25, 1980.  See Certificate of Release or Discharge from Active Duty received April 21, 2015, in VBMS.  Additionally, his service treatment records (STRs) include records from September 1975 (while on weekend drill), October 1975 and September 1977, all after his period of confirmed service.  Notably, the appellant has stated that several of his claimed disabilities were incurred as a result of a car accident during service in October 1975 (see April 11, 2013 Statement in Support of Claim) or in 1978 (see March 2016 hearing transcript).  Moreover, he reported on a July 2011 Fully Developed Claim, that he was released from active duty on August 6, 1979.  See VBMS.  On remand, all of the Appellant's periods of active duty, ACDUTRA and inactive duty for training (INACDUTRA) must be verified.  Thereafter, all outstanding STRs generated by such service are to be associated with the electronic claims file.

Second, remand is required to obtain VA medical records.  The appellant testified that that he has received VA outpatient treatment for claimed disabilities at a VA medical facility in Memphis prior to submitting his July 2011 claim.  The earliest VA treatment records associated with the file are dated in February 2011, and these indicate previous VA treatment.  It appears that records may still be outstanding in this case.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, remand is required to obtain the outstanding records.

Third, while on remand, examinations should be obtained.  The appellant maintains that he has had hypertension since service and residuals of a head injury, headaches, psychiatric disorder and d manifested by trembles since an inservice car accident.  See March 2016 hearing transcript.  Reports of Medical Examination dated in May 1974 and April 1976 show blood pressure readings of 130/80 and 132/90, respectively.  An October 1975 STR notes that the appellant was seen for facial cuts after an auto accident.  VA treatment records dated in 2013 note the appellant's history of hypertension and current complaints of headaches, depression and anxiety.  See VVA.  Under the "low threshold" standard of McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), examinations to determine if there is a nexus between these claimed disabilities and the appellant's service is necessary.  Moreover, any additional examinations as may be indicated by any response received as a consequence of development ordered above should be requested.


Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate service department(s) and verify all periods of the Appellant's service, including all periods of active duty, ACDUTRA and INACDUTRA.  A summary of the appellant's retirement points will not suffice.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the appellant and his representative.  

2.  Arrange for a search for the appellant's complete STRs.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the appellant and his representative.  

3.  A specific search should be conducted for all pertinent, outstanding VA medical records.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, to include all Memphis VA records dated prior to 2011.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the appellant and his representative.  

4.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his headaches and residuals of a head injury.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the headaches and any residuals of a head injury had their onset in, or are otherwise related to, a period of active duty, ACDUTRA, or INACDUTRA?  Second, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the headaches and any residuals of a head injury were aggravated during a period of active duty, ACDUTRA, or INACDUTRA?  

The examiner must specifically address the Veteran's assertions of in-service headaches immediately after the 1975 car accident and headaches continuously since that time.  

6.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his hypertension.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the hypertension had its onset in, or is otherwise related to, a period of active duty, ACDUTRA, or INACDUTRA?  The examiner must specifically address the Veteran's assertions regarding elevated blood pressure readings during service.  

7.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his psychiatric disorder and trembles.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that a psychiatric disorder or trembles had its onset in, or is otherwise related to, a period of active duty, ACDUTRA, or INACDUTRA?    

8.  Notify the Appellant that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Appellant does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.
 
9.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 
 
10.  After completing the above action, complete any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, to include obtaining any other medical opinions warranted.  Then, the claims must be readjudicated.  If any of the claims remain denied, a supplemental statement of the case must be provided to the appellant and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


